          Case 5:20-cv-04033-SAC-TJJ Document 24 Filed 12/16/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS
    CHRIS HAULMARK​,                                           )
                    Plaintiff,                                 )
                    V.                                         )
    STATE OF KANSAS​,                                          )
    THE KANSAS SENATE​,                                        )
    SUSAN WAGLE​, in her official capacity as                  )
    President of the Kansas Senate,1                           ) Civil Action No. _​20-cv-4033-SAC-TJJ​__
    KANSAS HOUSE OF                                            )
    REPRESENTATIVES​,                                          )
           and                                                 )
    RON RYCKMAN​, in his official capacity as                  )
    Speaker of the Kansas House of                             )
    Representatives,2                                          )
                    Defendants.                                )
    ________________________________                           )


          NOTICE FOR VOLUNTARY DISMISSAL OF THE DEFENDANTS

COMES NOW Plaintiff Haulmark for his Notice For Voluntary Dismissal of the

Defendants dismissing Defendant State of Kansas, Defendant Kansas Senate, and

Defendant Kansas House of Representatives without prejudice, pursuant to Rule

41(a)(1)(A)(i) of the Federal Rules of Civil Procedure.

          1.      The Complaint in the above captioned matter was filed on June 15,

2020 to seek damages, including compensatory damages, equitable relief, including


1
    Dismissed without Prejudice. [Docket Entry #15 and ¶ 2 in this Notice]
2
    Dismissed without Prejudice. [Docket Entry #15 and ¶ 2 in this Notice]

                                                   Page 1
        Case 5:20-cv-04033-SAC-TJJ Document 24 Filed 12/16/20 Page 2 of 2




injunctive and declaratory relief, and expenses of court against the five Defendants,

alleging ongoing and repeating violations of Title II of the Americans with

Disabilities Act (hereinafter “ADA”), 42 U.S.C. § 12131-12134 ​et seq.​ and violations

of Section 504 of the Rehabilitation Act of 1973 (hereinafter “Section 504”), as

amended, 29 U.S.C. § 794 ​et seq.

         2.       This Court dismissed Defendant Susan Wagle and Defendant Ron

Ryckman without prejudice on September 30, 2020. [Order on Motion to Dismiss]

[Docket Entry #15]

         3.       The remaining Defendants have not served an answer or a motion for

summary judgment, and therefore, dismissal does not require a court order,

pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure.

-----------------------------------------------------------------


Respectfully submitted this 15th of                                 /s/ChrisHaulmark
December                                                            PLAINTIFF, ​pro se
                                                                    chris@sigd.net
                                                                    600 S. Harrison St
                                                                    Apt #11
                                                                    Olathe, KS 66061
                                                                    512-366-3981




                                                      Page 2
